CONCURRING OPINION
Garrard, J.
While I agree with Judge Staton that the conviction should be reversed, I am unable to accept the assertion *177that encouraging a juvenile to remain away from a home already deserted may not contribute to any defined act of delinquency under our prior statute.
Furthermore, it appears that under the rationale of Davidson v. State (1968), 249 Ind. 419, 233 N.E.2d 173, one might be properly found guilty of contributing to delinquency by encouraging or causing a single repetition of the conduct proscribed by the juvenile statutes.
However, I agree that we may not expand the language of the statute by implication or intendment to criminalize conduct not within the fair meaning of the language employed by the legislature.
In Shorter’s appeal the only statutory basis for upholding his conviction is the provision of IC 1971, 31-5-7-4(4) defining a delinquent as one who:
“Without just cause and without the consent of his parent, guardian or other custodian repeatedly deserts his home or place of abode.”
On direct examination the girl in question admitted that she had “run away”. However, there was simply no attempt made nor evidence offered to establish her intent in running away, whether she had ever done so before, or what her reasons for doing so were.
In the absence of any such evidence it could not be determined that Shorter either encouraged or caused her to commit an act which would cause her to become a delinquent child under the quoted paragraph of the statute.
I therefore concur in reversal.